PER CURIAM.
This is an appeal by an insurance company and its agent from a final judgment awarding a beneficiary damages for fraud incident to the purchase of a life insurance policy.
Upon a review of the record, it appears that there was no proof of damages resulting from the alleged fraudulent acts. There was evidence that the policy had lapsed for a failure to pay premiums. On a related count for breach of contract, the jury found that the policy was not in effect at the time of the insured’s death. Actual damages are an essential element in establishing fraud. See, e.g., Casey v. Welch, 50 So.2d 124 (Fla.1951); National Equipment Rental, Ltd, v. Little Italy Restaurant & Delicatessen, Inc., 362 So.2d 338 (Fla. 4th DCA 1978); Melzer v. Jacob Agay H., 426 So.2d 1049 (Fla. 3d DCA), rev. denied, 438 So.2d 833 (Fla.1983). We conclude that the trial court erred in denying the defendants’ motion for directed verdict. There is no need to address the other issues raised on appeal.
The final judgment is, therefore, reversed.
GUNTHER, STONE, JJ., and TOBIN, DAVID L., Associate Judge, concur.